United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Van Buren, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-9
Issued: February 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 1, 2014 appellant filed a timely appeal from an August 14, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Because more than 180
days has elapsed since the most recent merit decision dated July 24, 2012 and the filing of this
appeal on October 1, 2014, the Board lacks jurisdiction to review the merits of appellant’s case
but has jurisdiction over the nonmerits pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 14, 2014 OWCP decision, appellant submitted new
evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at the time it
issued its final decision. See 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not establish clear evidence of error.
On appeal, appellant argues the merits of his claim.
FACTUAL HISTORY
On April 17, 2012 appellant, then a 49-year-old park manager, filed an occupational
disease claim (Form CA-2) alleging that he developed carpal tunnel syndrome due to factors of
his federal employment, including keyboarding.
By decision dated July 24, 2012, OWCP denied the claim on the basis that the evidence
submitted was not sufficient to establish a causal relationship between appellant’s condition and
factors of his federal employment.
On July 9, 2014 appellant requested reconsideration and submitted diagnostic testing
dated February 23, 2012 that was negative for rheumatoid arthritis.
In a May 3, 2012 report, Dr. Richard Gelberman, a Board-certified orthopedic hand
surgeon, diagnosed bilateral carpal tunnel syndrome, left trigger thumb, and left little trigger
finger. He indicated that appellant’s symptoms had been present for two years and were more
severe over the past six to eight months.
On March 20, 2014 Dr. Michael Moore, an emergency medicine specialist, diagnosed
carpal tunnel syndrome, hyperlipidemia, and nonalcoholic fatty liver disease. He indicated that
appellant had worked for the employing establishment for the past 25 years and repetitively used
a keyboard for work. Dr. Moore opined that appellant’s federal employment was “a significant
contributing factor in the development of his carpal tunnel syndrome.”
By decision dated August 14, 2014, OWCP denied appellant’s request for reconsideration
on the grounds that it was untimely filed and failed to present clear evidence of error. It noted
that it had reviewed the evidence submitted to determine whether its July 24, 2012 decision was
incorrect.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).4 One such limitation provides that an application
for reconsideration must be submitted within one year of the date of OWCP’s decision for which

3

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

4

See Annette Louise, 54 ECAB 783, 789-90 (2003).

2

review is sought.5 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).6
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.8 The evidence must be positive, precise and explicit and
must manifest on its face that OWCP committed an error.9 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12
To establish clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.13 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that OWCP abused its discretion in denying merit review in
the face of such evidence.14

5

20 C.F.R. § 10.607(a).

6

See Jesus D. Sanchez, supra note 3; F.R., Docket No. 09-575 (issued January 4, 2010).

7

20 C.F.R. § 10.607(b).

8

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

9

See Fidel E. Perez, 48 ECAB 663, 665 (1997); M.L., Docket No. 09-956 (issued April 15, 2010).

10

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

11

See Leona N. Travis, 43 ECAB 227, 241 (1991).

12

See Jimmy L. Day, 48 ECAB 652 (1997); Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

See Veletta C. Coleman, 48 ECAB 367, 370 (1997).

14

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

3

ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. OWCP’s regulations15 and procedures16 establish a one-year time
limit for requesting reconsideration, which begins on the date of the original OWCP decision.
The most recent merit decision was OWCP’s July 24, 2012 decision. Appellant had one year
from the date of this decision to make a timely request for reconsideration. Since he did not file
his request until July 9, 2014, it was filed outside the one-year time period. As appellant’s
July 9, 2014 request for reconsideration was submitted more than one year after the July 24,
2012 merit decision, it was untimely filed. Consequently, he must demonstrate clear evidence of
error by OWCP in the denial of his claim.17
OWCP denied appellant’s occupational disease claim because there was insufficient
medical evidence to establish a causal relationship between his carpal tunnel syndrome and
factors of his federal employment, including keyboarding. On March 20, 2014 Dr. Moore
diagnosed carpal tunnel syndrome and indicated that appellant had worked for the employing
establishment for the past 25 years and repetitively used a keyboard for work. He opined that
appellant’s federal employment was “a significant contributing factor in the development of his
carpal tunnel syndrome.” Dr. Moore failed to provide a rationalized medical explanation as to
how factors of appellant’s federal employment, such as keyboarding, caused appellant to develop
carpal tunnel syndrome. His conclusions are of a speculative and equivocal nature.18
Dr. Moore’s report does not establish clear evidence of error as it does not show that OWCP
committed an error in denying the claim, nor does it raise a substantial question as to the
correctness of OWCP’s decision.
In a May 3, 2012 report, Dr. Gelberman diagnosed bilateral carpal tunnel syndrome, left
trigger thumb, and left little trigger finger. He indicated that appellant’s symptoms had been
present for two years and were more severe over the past six to eight months. Dr. Gelberman
also failed to provide a rationalized medical explanation as to how factors of appellant’s federal
employment, such as keyboarding, caused or aggravated his conditions. His report does not
establish clear evidence of error as it does not show that OWCP committed an error in denying
appellant’s claim, nor does it raise a substantial question as to the correctness of OWCP’s
decision.
The testing dated February 23, 2012 is diagnostic in nature and therefore does not address
causal relationship. As such, the Board finds that it is insufficient to establish clear evidence of
error.

15

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (January 2004); see
Veletta C. Coleman, supra note 13.
17

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

18

See Michael R. Shaffer, 55 ECAB 339 (2004). To be of probative value, a physician’s opinion on causal
relationship should be one of reasonable medical certainty. See Beverly R. Jones, 55 ECAB 411 (2004).

4

To establish clear evidence of error, it is not sufficient merely to show that the evidence
could be construed so as to produce a contrary conclusion. The term clear evidence of error is
intended to represent a difficult standard.19 None of the evidence submitted manifests on its face
that OWCP committed an error in denying appellant’s claim. Appellant has not otherwise
submitted evidence of sufficient probative value to raise a substantial question as to the
correctness of OWCP’s decision. Thus, the evidence is insufficient to establish clear evidence of
error.
On appeal, appellant argues the merits of his claim. The Board noted above that it only
has jurisdiction over OWCP’s August 14, 2014 nonmerit decision which denied his request for
reconsideration and therefore is precluded from conducting a merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the August 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 27, 2015
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5 (October 2011); see
Dean D. Beets, supra note 8.

5

